Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/27/2021 has been entered.  Claims 1-3 & 5-11 remain pending.  Claim 13 has been added. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Non-Final Rejection mailed 01/27/2021 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
(a) Regarding claim 1: 
(i) The Applicant argues that the prior art of record does not teach “wherein each output of the plurality of cylindrical gearwheels extends in a downstream direction relative to a primary airflow of the turbomachine”. 
(ii) The Examiner respectfully disagrees. The output of the cylindrical gearwheels, shafts 8a-8f, all extend in both upstream and downstream directions from the cylindrical gearwheels 7a-7f (Fig 2). Further, any structure which extends in one direction from a structure must always extend in the opposite direction towards the structure; i.e. the portion of shaft 8b located between accessory 9b and gearwheel 7b extends in a . 

Claim Objections
Claim 9 objected to because of the following informalities:  “the high pressure compressor” should be “a high pressure compressor”.  Appropriate correction is required.
Claims 11 & 13 objected to because of the following informalities:  “a power transmission shaft” should be “the power transmission shaft”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160245183 to Viel in view of US 20110284328 to Brandt.
(a) Regarding claim 1: 
(i) Viel discloses a turbomachine comprising a drive gearbox for pieces of equipment (see title), the drive gearbox comprising: 
a main shaft (3) intended to be rotationally connected to a power transmission shaft of a turbomachine (Par 0032), 
wherein the main shaft comprises at least one bevel gear (conical gears 8 located between conical toothed wheel 11 and spur pinion 12, Par 0034/0037, Fig 3) rotationally driving at least one piece of equipment (Pars 0034/0037), 
wherein the drive gearbox comprises a gear set (spur pinion 12/13, Fig 3), 
the gear set comprising an input (spur pinion 12) connected to the main shaft (Fig 3); and an output (shaft of spur pinion 13, Fig 3), 
the output intended to drive one piece of equipment (accessory 14), 
wherein the output of the gear set extends in the downstream direction relative to relative to a primary airflow in the turbomachine (Fig 3). 
(ii) Viel does not explicitly disclose: 
wherein the gear set comprises a plurality of cylindrical gearwheels comprising all cylindrical gearwheels of the drive gearbox, 
each of said cylindrical gearwheels comprising an axis of rotation and an output, 
each output intended to drive one of the at least one piece of equipment, 
wherein the gear set extends over an angular sector and each output of the plurality of cylindrical gearwheels is angularly spaced apart about an axis of the turbomachine, along the angular sector, 
wherein each output of the plurality of cylindrical gearwheels extends in a downstream direction relative to a primary airflow in the turbomachine.
(iii) Brandt is also in the field of gearboxes (see abstract) and teaches a drive gearbox (accessory gearbox 1) comprising: 
a main shaft (8d) with an intermediate bevel gear (7g) and a gear set comprising a plurality of cylindrical gears (7a-7f) comprising all cylindrical gearwheels of the gearbox (Figs 1/2) located near a distal end of the main shaft (Fig 2) which transmits rotation from the main shaft to the plurality of cylindrical gears to drive at least one piece of equipment (accessories 9a-9f, Figs 1/2), 
each of said cylindrical gearwheels comprising an axis of rotation (axis 8a’-8f’) and an output (shafts 8a-8f), 
each output intended to drive one of the at least one piece of equipment (Fig 2)
wherein the gear set extends over an angular sector and each output of the plurality of cylindrical gearwheels is angular spaced apart about an axis of the turbomachine, along the angular sector (Figs 1/2, Par 0012/0032), 
wherein each output of the plurality of cylindrical gearwheels extends in a downstream direction relative to a primary airflow in the turbomachine (each shaft 8a-8f extends upstream and downstream of a respective gearwheel 7a-7f; further, each shaft 8a-8f extends in a downstream direction either from a respective gearwheel to a respective accessory or from a respective accessory to a respective gearwheel; Fig 2).
(iv) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the gear set with cylindrical gear wheels and a single output as disclosed by Viel to have a plurality of outputs as taught by Brandt for the purpose of making the assembly compact (see abstract).
(b) Regarding claim 2: 
(i) Viel further discloses wherein the turbomachine further comprises means for hanging the gear set on a casing of the turbomachine (Par 0001), arranged at peripheral ends of the gear set.  
(ii) The Examiner notes that “peripheral end” has not been defined to identify any particular location and thus any attachment means, which is connected to both the gear set and the turbomachine, must have at least some portion located at a periphery of the gear set (e.g. axial and radial peripheries).  
claim 3: 
(i) The proposed combination further teaches wherein the at least one bevel gear is arranged on the main shaft between one end of the main shaft connected to the input of the gear set and one opposite end of the main shaft carrying a means (Viel: toothed wheel 11) for rotation connection to a power transmission shaft (Fig 3); and wherein the outputs of the gear set extend axially and from a face of the gear set opposite of a face facing the at least one bevel gear (Brandt: Figs 1/2).  
(d) Regarding claims 6 & 7: 
(i) Viel further discloses wherein said at least one bevel gear is connected to at least two pieces of equipment (Fig 3), arranged symmetrically relative to each other relative to a plane containing an axis of the main shaft (Fig 3); wherein said pieces of equipment are electrical generators (Par 0001). 
(e) Regarding claim 8: 
(i) Viel further discloses wherein the turbomachine comprises a plurality of pieces of equipment (Fig 3) and only one bevel gear for rotationally driving the plurality of pieces of equipment (Par 0037).
(f) Regarding claim 11: 
(i) Viel further discloses wherein the at least one bevel gear is arranged on the main shaft (Fig 3) between one end of the main shaft connected to the input of the gear set and one opposite end of the main shaft carrying a means (toothed wheel 11, Par 0032, Fig 3) for rotational connection to a power transmission shaft (Par 0032, Fig 3).



claim 13: 
(i) The proposed combination further teaches wherein each of the at least one bevel gear is distributed axially along the main shaft between a first distal end of the main shaft connected to each of the plurality of cylindrical gearwheels and an opposite second end of the main shaft carrying a means for rotational connection to a power transmission shaft (see rejection of claim 1 above; Viel: Fig 3), such that all of the plurality of cylindrical gearwheels are arranged at the first distal end (Viel: Fig 3).  

Claim 5 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160245183 to Viel in view of US 20110284328 to Brandt in further view of US 2548858 to Benedict.
(a) Regarding claims 5 & 10: 
(i) The combined teachings of Viel as modified by Brandt further teach wherein the gear set extends circumferentially with respect to the axis of the turbomachine over an angular distance (Brandt: Figs 1/2, see rejection of claim 1) but do not explicitly teach wherein the gear set extends circumferentially over an angular distance of 45 – 180 degrees nor 150 to 180 degrees.  
(ii) Benedict is also in the field of accessory gearboxes (Col 1 Lns 6-7) and teaches a gearbox (27) comprising a gear set (assemblage of accessory devices 28) which extends on a periphery over an angular distance of 150 – 180 degrees (very close to but less than 180 degrees, reasonably disclosed in Figs 2/3; see also PCT rule 11.13[g]).
(iii) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the gear set as taught by the combined teachings of Viel as modified by Brandt to extend over the angular distance as taught by Benedict for the purpose of maintaining the space required for the gear set within the outside dimensions of the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160245183 to Viel in view of US 20110284328 to Brandt in further view of US 20110289936 to Suciu.
(a) Regarding claim 9: 
(i) Viel further discloses wherein the drive gearbox is axially arranged in an annular space (17) separating a primary annular air jet and a secondary annular air jet (Par 0041, Fig 5), and suggests axially at the high pressure compressor (Par 0017/0029), with the drive gearbox being so arranged that the gear set is arranged downstream of said at least one bevel gear (Figs 3-5).  
(ii) However, Viel does not explicitly disclose wherein the drive gearbox is axially arranged at the high pressure compressor.  
(iv) Suciu is also in the field of accessory gearboxes (see title) and teaches an accessory gearbox (60) attached to a casing (high pressure compressor case 50) radially extending between the casing and a nacelle (c) and axially at a high pressure compressor (26).
(v) It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drive gearbox as disclosed by Viel to be located as taught by Suciu for the purpose of taking advantage of the significant axial area within the core nacelle (Par 0027).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745